Citation Nr: 1454311	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for postoperative torn ligaments and arthritis of the left knee.

3.  Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to April 1988.  He served in the Reserves from May 1989 to June 2007.  During that time, he was called to active duty service twice, for the periods of January to June of 2003, and October to November of 2005.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of service connection for postoperative torn ligaments and arthritis of the left knee and a lower back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  The Board is granting the claim for service connection for hypertension; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hypertension

The Veteran contends that his currently diagnosed hypertension is a result of his active duty service.  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

The Veteran underwent an April 2001 physical examination in conjunction with his Reserves duty.  Blood pressure was recorded as 140/110, and was not re-checked.  The examiner noted "HTN" under "Summary of defects and diagnoses."  

During his second period of active duty service, physical examination of June 2003 revealed blood pressure of 136/100.  The examiner noted "elevated BP" and recommended a 3-day blood pressure check.  Blood pressure was 142/84 and 164/84 on the first day; 144/90 on the second day; 148/80 and 128/74 on the third day; and 142/88 on the fourth day.  The average blood pressure was reported as 148/83.  The results of the June 2003 blood pressure check do not meet the criteria for a diagnosis of hypertension for VA purposes, nor did the June 2003 examiner make any such diagnosis.   

Records in July 2005 note that the Veteran had a history of borderline blood pressure.  There is no entrance examination for the third period of active service.  On November 1, 2005, the Veteran went to sick call complaining of high blood pressure.  He indicated he was not on medication and a 3-day blood pressure check was performed.  Blood pressure was 159/96 sitting, 176/103 standing and 147/87 lying.  On November 2, 2005 blood pressure check reflected blood pressure of 154/97, 162/105, and 145/91.  Another reading on November 2 reflected blood pressure of 151/97 sitting, 157/ 108 standing and 151/91 lying.  On November 3, blood pressure was 158/107, 182/110, and 155/96.  On November 4 blood pressure was 160/104, 163/109, 151/91 in the left arm and was 158/100, 164/112, and 158/91 in the right arm on the third day.  The diagnosis was essential hypertension.  

In this case, there is no entrance examination for the Veteran's third period of service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (noting the presumption requires a Veteran has been "examined, accepted, and enrolled for service" and therefore in the absence of such an examination there is no basis from which to determine whether the claimant was in sound condition upon entry.).  Although the Veteran had several isolated readings of high blood pressure prior to and during his second period of active duty service, the clinical findings on those dates do not support a diagnosis of hypertension for VA purposes.  As such, the Board does not find that hypertension preexisted the Veteran's third period of service.  The first diagnosis of hypertension that meets the criteria for VA purposes was in November 2005, during active duty service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that hypertension was incurred in service, and service connection is warranted.



ORDER

Service connection for hypertension is granted.


REMAND

The Veteran contends that his current knee condition was caused or aggravated by active duty service.  Private treatment records of February 2002 show that the Veteran had a left knee ACL tear and possible acute medial meniscal tear.  He had knee surgery in April 2002.  

In a June 2003 report of medical assessment, conducted in conjunction with his separation from his second period of active duty service, the Veteran reported that an old knee injury had been aggravated by service.  The examiner commented that the Veteran originally injured his knee three years ago, and the injury was aggravated while on drill weekend in January 2002.  A November 2005 treatment record, during the third period of service, shows that the Veteran complained of left knee pain.  Crepitation and decreased range of motion were noted.  The diagnosis was arthritis of the left knee. 

Thus, the evidence suggests that the Veteran originally injured his knee in 2000.  The Veteran contends a January 2002 injury during Reserves training aggravated the injury to the extent that surgery was recommended in February 2002.  Per the Veteran's report, the condition worsened during his second period of service.  Finally, he was diagnosed with left knee arthritis in November 2005, during his third period of service.  The evidence does not show whether a knee injury was incurred during or aggravated by active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), or whether the knee condition preexisted the second or third period of active duty service and if so, whether it was aggravated during the second or third period of service.

With regard to the lower back condition, a May 2003 report of medical history, during his second period of service, shows that the Veteran reported experiencing lower back pain for about seven years, or since approximately 1996.  However, in a June 2003 post-deployment examination, he did not report any back problems.  The record reflects that the Veteran was deployed to Louisiana in October 2005 to assist with recovery efforts in the aftermath of Hurricane Katrina.  A November 2005 service treatment record, during his third period of active duty service, shows that he went to sick call complaining of back pain.  The treatment note states: "[the Veteran] is a reservist.  When called to duty, he forgot his meds.  [He] is currently complaining of back pain.  During his deployment to Abbeville, [he] did some lifting that would explain the back pain.  The pain has been present for 3-4 days..."  No limitation of range of motion or pain upon motion was found.  The diagnosis was back strain.  Thus, the evidence of record does not show whether the back condition preexisted either the second or third period of service, and if so, whether it was subsequently aggravated by active duty service.  Further, the September 2011 VA medical opinion indicates that the November 2005 back strain is not related to the currently diagnosed degenerative disc disease (DDD), but does not provide a rationale for that finding.  Rather, that opinion relied on the absence of available medical records between separation from service in November 2005 and VA examination of February 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources to attempt to verify any and all dates of the Veteran's service in the Reserves, to include all of the periods of ACDUTRA and INACDUTRA. If such verification of ACDUTRA or INACDUTRA service is unobtainable, a negative reply should be noted in the record.
 
2.  Attempt to obtain all service treatment records for the Veteran's period of service in the Reserves from the appropriate sources.  Specifically, attempt to obtain any treatment records showing injury, complaints, or treatment for a lower back condition beginning in approximately 1996, and a left knee condition in approximately 2000 and January 2002, and associate them with the record. 

All negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.
 
3.  After the above development has been completed, arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed arthritis of the left knee.  The examiner should be requested to: 

a.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that either arthritis of the left knee had its onset in service, to include any identified period of ACDUTRA or INACDUTRA service, or is otherwise related to service. 

b.)  Next, the examiner should render an opinion regarding whether left knee arthritis clearly and unmistakably pre-existed the second or third period of service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, such service. 

With regard to the knee, the examiner is specifically requested to consider the June 2003 service treatment record indicating that the knee injury first occurred in 2000 and was aggravated during training in 2002, the Veteran's statement that the knee condition was aggravated by his second period of service, and the November 2005 arthritis diagnosis.

If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, whether such worsening constituted chronic aggravation of the disorder due to service, or whether the condition was aggravated by service thereby resulting in a superimposed disability.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.).

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.
 
4.  After the above development has been completed, arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed arthritis of the lower back DDD.  The examiner should be requested to: 

a.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that either arthritis of the lower back DDD had its onset in service, to include any identified period of ACDUTRA or INACDUTRA service, or is otherwise related to service. 

b.)  Next, the examiner should render an opinion regarding whether lower back DDD clearly and unmistakably pre-existed the second or third period of service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, such service. 



For the back, the examiner is specifically requested to consider the May 2003 treatment record showing back pain since 1996; the June 2003 treatment record showing no complaints of back pain; and the November 2005 treatment record showing back strain due to heavy lifting during active duty service.

If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, whether such worsening constituted chronic aggravation of the disorder due to service, or whether the condition was aggravated by service thereby resulting in a superimposed disability.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.).

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

5.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


